﻿On behalf of the Government of the Dominican Republic and of the delegation which I have the honour of leading, I wish to convey to Mr. Lusaka our most sincere congratulations on his election to preside over the work of the thirty-ninth session of the General Assembly. This well-deserved distinction recognizes his role as a fighter for the cause of peace and the well-being of nations, his brilliant work as President of the United Nations Council for Namibia and his effective co-operation in the United Nations. His election augurs well for the balanced and fruitful conduct of this session. This wise choice is also an eloquent tribute to the country, Zambia, and to the entire African continent, which is characterized by its devotion to the quest for a fairer international social order.
261.	My delegation also pays a tribute to the outgoing President, Mr. Jorge Illueca, for his efficient leadership of the deliberations of the General Assembly at the thirty-eighth session. His diplomatic skill won him the admiration of all and is a source of pride to the peoples of Latin America.
262.	I should also like to express our gratitude to the Secretary-General for his perseverance in translating into reality the purposes and principles of the Charter of the United Nations and for his invaluable contributions to the cause of progress and international peace and security.
263.	Allow me to extend a most cordial welcome to the new State of Brunei Darussalam, which recently won independence. Its efforts to realize the ideals of justice pursued by the United Nations will undoubtedly prove to be an asset to the Organization.
264.	The international situation, which grows more alarming each passing day, should be a matter of collective concern to all peace-loving nations and should, of necessity, lead them to strengthen the United Nations. This firm belief inspires me to reiterate the idea I put forward in my statement at the thirty-eighth session that:
"At this difficult time in the history of mankind, international co-operation, which is an essential element for harmonious coexistence among nations, must be the force behind our actions if we are to overcome the present situation." 
265.	In view of the growing interdependence that characterizes contemporary international relations, today's problems affect all the members of the international community but have a greater impact on the least developed among them. We are therefore concerned at the tendency on the part of some industrialized States to abandon the necessary co-operation among States, which should be based on. a profound feeling of solidarity. We must create a real political will to embark upon genuine international co-operation, which should have as its aim the establishment of social justice among our peoples.
266.	International life is dominated by the critical choice between war and peace. There is a close interdependence between two basic requirements for the growth and advancement of the developing countries: first, the creation of conditions of peace and security and, secondly, the launching of a new international economic order. The arms race militates at one and the same time against attaining both of these requirements.
267.	The stalemate in the disarmament negotiations between the two super-Powers has resulted in quantitative and qualitative arms escalation. The international tension created by that escalation is one of the principal obstacles to the attainment of those goals. Moreover the resources that should be devoted to development are being used instead to produce more sophisticated armaments.
268.	In this important matter, I wish to state that we associate ourselves fully with the Joint Declaration on peace and world disarmament made on 22 May 1984 by the Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania. We agree with those illustrious statesmen that:
"The power and ingenuity of the human race must be used, not to perfect weapons of annihilation, but to harness the resources of the earth so that all people may enjoy a life of security and dignity in an international system free of war and based on peace and justice.
269.	For the Dominican Republic, negotiation and dialogue are the best instruments in the search for peace. There is no dispute for which a fair solution cannot be found through the means of peaceful settlement provided by international law and the Charter of the United Nations itself. As a corollary to this deep-felt conviction, our Government takes a consistent position of principle that of rejecting, in so far as international coexistence is concerned, any threat or use of force against the territorial integrity or political independence of any State.
270.	Keeping the peace should be an indivisible commitment for all Members of the United Nations. We applaud and encourage the work being done by the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization with a view to preventing international conflicts and diminishing the risk that they pose. My delegation values that work very highly and announces here its constant willingness to contribute to the attainment of those basic objectives.
271.	At the past two sessions of the General Assembly, I explained in detail that my country was desirous of and interested in co-operating in bringing about a negotiated settlement to the Central American conflict. The Government of the Dominican Republic has constantly echoed those responsible voices that offer assistance in restoring peace in those brother countries, free from outside impositions or interference, and in devoting their energies and resources to the requirements of development.
272.	On his very first day in office, in August 1982, the President of my country, Mr. Salvador Jorge Blanco, in the Santo Domingo declaration issued jointly with four other Latin American leaders, recommended dialogue and negotiations as means for resolving the crisis in Central America, along with other measures for bringing about political, social and economic recovery in the region.
273.	The Dominican Republic has always expressed support for the steps taken by the Contadora Group, maintaining an unchanging and unequivocal position in this regard. The outstanding process of mediation undertaken by Colombia, Mexico, Panama and Venezuela has culminated in the Contadora Act on Peace and Co-operation in Central America, which we hope will be signed as soon as possible. It is clear that, while the actions of the Contadora Group have received the encouragement and backing of the United Nations and the international community, this final stage of overriding importance requires the full, active and complementary support of the countries of the Latin American region particular and of the international community as a whole. We wish to record our gratitude and express our encouragement to the Central American countries which have already stated their willingness to sign this important document.
274.	Similarly, we share the view that assistance from countries with ties to the Central American region would be highly desirable to ensure the effective implementation of the Contadora Act. We believe that the best way of achieving this important goal would be through a determined effort of solidarity by Latin America that would eliminate or at least reduce to a minimum a certain element of confrontation, directly or indirectly, in our hemisphere that could affect the situation in Central America.
275.	It is the duty of Latin America as a whole to promote the detente and understanding that would effectively guarantee the establishment of peace in the region. The parties involved must therefore make reciprocal concessions which, in turn, provide mutual benefits, principally in the important areas of national security and economic and social development.
276.	It has been an invariable tenet of the foreign policy of the Dominican Republic that any type of colonial domination, whatever form it might take, must be rejected. In line with this attitude, we note with concern that there are still areas of the world under colonial domination. These constitute sources of unrest and tension in the sphere of international relations and endanger international peace and security.
277.	One persistent source of unrest is the disregard of the legitimate claim of the Argentine Republic to territorial sovereignty over the Malvinas. We regret the lack of progress at the meeting at Berne last July between representatives of the Governments of Argentina and the United Kingdom. We cordially urge the Governments of Argentina and the United Kingdom to resume their negotiations, and we reiterate our support for the renewed mission of good offices undertaken by the Secretary-General with a view to assisting the parties to those negotiations.
278.	The insecurity and sufferings of peoples are not limited to one geographical area. I should like to refer to other events, topics and circumstances which affect international life and are of concern to the Government of the Dominican Republic.
279.	First, I wish to express the Dominican Republic's profound anxiety over the situation prevailing in southern Africa. A mere glance at this part of the world shows us that apartheid, racial discrimination and colonial domination continue blindly to resist the natural and legitimate forces of social change. The heroic struggle of the peoples of southern Africa for self-determination must receive the most decisive support of the international community.
280.	I reaffirm the full solidarity of the Dominican people with the people of Namibia and our unreserved support for the struggle being waged by SWAPO, the legitimate representative of the Namibian people, for the liberation of their territory and the establishment of an independent State based on the principles of equality, freedom and justice.
281.	Among the disturbed regions of the world, the Middle East has been a constant source of concern to the United Nations since the Organization's inception. My country unswervingly maintains its position that the achievement of a just and lasting peace in the region requires prior acceptance of the view that the question of Palestine is the core of the Middle East situation.
282.	We therefore urge, as we have on previous occasions, that the necessary conditions be fostered to enable the Palestinian people to exercise, without any kind of outside interference or coercion, its right to self-determination, including its right to national independence and political sovereignty and to establish a State on Palestinian territory.
283.	We reiterate equally strongly our heartfelt conviction that any peace solution in the Middle East must take into consideration Security Council resolution 242 (1967), which recognizes the right of Israel to live in peace within secure and recognized boundaries.
284.	No less worrying is the situation in Lebanon— a country with traditional ties to the Dominican Republic—which is cruelly torn by fratricidal battles. We believe that now more than ever the paths of dialogue and negotiation should be explored there and that the international community is morally obliged to extend its full co-operation to the reconstruction process in Lebanon.
285.	However, unanimous recognition of the need for the restoration of the sovereignty, independence, unity and territorial integrity of Lebanon and the withdrawal from its territory of all unauthorized foreign forces is an essential prerequisite for the settlement of the conflict.
286.	The war between the Islamic Republic of Iran and Iraq is taking its toll in death and destruction on both sides and is adversely affecting prospects of regional and global peace and security. We believe that the international organizations should be prepared to help and encourage the peace-making process between the parties.
287.	We reaffirm our belief that the desired reunification of the Korean people should be achieved through a negotiated settlement between the two parties, without outside interference or pressure.
288.	One of the sustaining pillars of Dominican foreign policy is non-intervention in the internal affairs of other States. This has been a historical constant, evident throughout the life of our Republic. However, we consider that non-intervention is closely linked to another cardinal principle of international life: the self-determination of peoples. The Dominican Republic has invariably shown firm support for the right of peoples freely to decide the form of government they deem most suited to their national interests.
289.	Our deep attachment to these principles impels us to express before this Assembly of the international community our profound concern at the situation prevailing in several parts of the world where foreign interference is damaging the sacred attributes of national sovereignty and independence. In this connection, we affirm our absolute rejection of the presence of foreign troops in Afghanistan, Kampuchea, Lebanon, Central America, Africa and anywhere else that this situation exists.
290.	The Government of the Dominican Republic views with deep concern the upsurge of acts of terrorism in international life. It has condemned these and will always condemn them wherever they occur. We believe the recourse to terror, in any form and for any motive, is unacceptable to the international community and offends its conscience.
291.	On the subject of scourges, I should like to refer to the Quito Declaration against Traffic in Narcotic Drugs, signed by the Presidents of Bolivia, Colombia, Ecuador and Venezuela, by the representative of the President of Peru, by the President-elect of Panama, by a member of the Governing Junta of National Reconstruction of Nicaragua and by the Vice-President of Panama at Quito on 11 August 1984. We associate ourselves fully with the approach adopted in that Declaration—that is, to consider traffic in narcotics as a crime against humanity, with all the legal consequences applicable in such cases. We also support the proposal for the establishment of an international or regional fund to furnish aid to developing countries affected by traffic in narcotics, in order to combat and overcome the causes responsible for such situations and to provide the competent national institutions with suitable instruments to deal with such activities.
292.	The international community is still being battered by the worst world economic crisis of recent decades. Despite some signs of recovery observed in certain industrialized economies, the international recession persists and the third-world countries— particularly those in Latin America—are still beset by economic stagnation and subjected to painful processes of adjustment which in the main are ineffective because of the lack of equity and symmetry in the distribution of the costs of international economic restructuring.
293.	From the Second United Nations Development Decade, the 1970s, which held promise of a transfer of real resources to the developing areas, we have moved into a period dominated by the group and sectoral interests of some industrialized countries which, not fully realizing that we live in an interdependent world, have caused a reversal of financial assistance flows, leading to restrictions on market access and the pursuit of economic policies that have upset the international economic order.
294.	Consequently, the sustained economic growth of a few years ago has come to a halt. Our peoples' purchasing power in strong currencies has dwindled. World trade is at a standstill. A dramatic shortage of international liquidity is threatening the stability of the financial and monetary system.
295.	The third-world countries, which set their sights on industrialization during the 1980s in the hope of absorbing growing unemployment, find that important industrial sectors cannot grow satisfactorily because the developed countries' economies, deprived of comparative advantages, are imposing quotas and restrictions on our principal exports.
296.	One example is sugar, the underpinning and the mainstay of economies such as that of my country. Sugar is subjected to subsidies and protectionist measures which some developed countries extend to their producers and which are one of the main reasons for the decline in the world price of this commodity. In addition, the United States has just reduced by 20 per cent the sugar quotas assigned to our countries. This measure is contrary to the philosophy underlying the promising initiative for the Caribbean basin sponsored by that country.
297.	These protectionist measures show the extent to which the world economy may be destabilized if this type of behaviour continues to spread. If the countries that are most competitive in selling certain goods cannot find outlets for their production or do not obtain suitable prices for their commodities, where will they obtain the international liquidity to purchase goods from abroad or to finance the servicing of their eternal debt?
298.	Clearly, the answer cannot be that this liquidity should be achieved at the expense of the standard of living of our peoples, because that solution would be economically unfair and politically and socially destabilizing and would have implications that could even endanger the international financial and monetary system itself.
299.	During the 1960s and 1970s, the relationship existing between trade and development was reflected principally in the fact that the surpluses generated by trade were recycled in the form of investments and loans. By contrast, the present trend is to concentrate capital inputs on the basis of incentives to encourage high interest rates and other measures involving substantial restrictions on international trade.
300.	High interest rates are aggravating the external debt problem, by increasing financial costs. Thus, Latin America will have to pay out over $7.5 billion more than it would have had to pay out if the United States base rate had not risen by three points since the beginning of this year. In turn, the existence of such high interest rates encourages the outflow of capital to the financial centres, thus further reducing the capacity to pay and the international liquidity of our economies. That is one reason why Latin America, deeply in debt, has paradoxically become a net exporter of capital.
301.	The figures supporting this statement are chilling. In net terms, Latin America is transferring to the industrialized countries over 3 per cent of its gross domestic product. In 1983 over $30 billion, representing half of the region's net savings, were transferred as interest and profits alone. Debt servicing—interest alone—absorbs 35 per cent of Latin American exports. In the past four years, the region's output declined by 10 percent, and unemployment is still on the rise.
302.	The severe deflation into which the developing countries' economies have been led, in order to create conditions in which debt-servicing payments can be made, has undoubtedly reduced the threat looming over the financial order of the developed countries. But this has been achieved through severe, indeed traumatic, curtailments of imports and of consumption, through a decrease in the already precarious standard of living of our peoples and, in many cases, through disruption of social peace owing to the sacrifices required of peoples with fewer resources available to them.
303.	My country, which has suffered at first hand the rigours of this crisis and the consequences of economic adjustments, cannot remain indifferent to this distressing social picture, which is working against the United Nations ideal of creating the necessary conditions of stability and well-being for peaceful and friendly relations among nations.
304.	Faced with the serious phenomenon of external indebtedness, which as has been seen, has significant adverse effects on them, the Latin American countries have—it must be recognized—already set in train a dynamic process of solidarity, which is increasingly becoming an example for the third world and which is backed by firm political will.
305.	The Quito Declaration and Plan of Action preceded by the Santo Domingo undertaking, and more recently the Cartagena Consensus and the Mar del Plata Communique are eloquent expressions of this solidarity and of this common will, whose main objective is to find a solution to the serious problems identified during the dialogue and to achieve understanding between all the parties concerned—in other words, between creditors and debtors.
306.	This was clearly stated by the President of the Dominican Republic, Mr. Salvador Jorge Blanco, in a speech made at the University of South Carolina, before the President of the United States, Mr. Ronald Reagan, and other leaders of the Caribbean Community. He said:
"At Cartagena, we acknowledged the need to restructure our economies, to make the adjustments which will enable us to exercise self-discipline, but we also proclaimed the necessary joint responsibility for the solution of the crisis borne by the Governments of the creditor countries, the international banks and the international financial organizations."
307.	The countries which joined in the Cartagena Consensus reaffirmed at Mar del Plata the need for direct political dialogue between creditors and debtors which would recognize the joint responsibility of all in the search for solutions to the crisis and lead to the achievement of a fairer economic order.
308.	As the provisional secretariat of the consultation and follow-up machinery established under the Cartagena Consensus, the Dominican Republic will do everything in its power to help bring about the proposed political dialogue which, as stated at Mar del Plata, should preferably be held during the first half of 1985. This political dialogue would also serve as an opportunity to review the role played by important international agencies such as the IMF and the World Bank in the international economic order.
309.	As we commemorate the tenth anniversary of the solemn proclamation by the General Assembly of the new international economic order, we note with regret that the attitude of some industrialized countries is hindering the start of the global negotiations, the result being that the North-South dialogue on international economic cooperation is being kept in a state of virtual paralysis.
310.	There is still no progress in the negotiations, despite the notable flexibility of the non-aligned countries and the Group of 77, as evidenced at their most recent meetings, and despite the fact that the developed countries acknowledged at their economic summit meetings, such as those held at Williamsburg in 1983 and in London last June, the global nature of the international crisis and the interdependence which must necessarily exist between North and South.
311.	Nevertheless, as shown by the report of the Committee on the Review and Appraisal of the Implementation of the International Development Strategy for the Third United Nations Development Decade, the industrialized countries are having difficulty in taking measures consonant with the agreed principles.
312.	The proposals submitted at the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, proposals that were the fruit of concerted action involving representatives of approximately 100 nations from three continents, were rejected—yet another example of the meagre responses of the industrialized countries, whose last two summit conferences, instead of giving rise to expectations and fostering hopes, caused painful frustrations.
313.	The recently concluded Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August, again provided a forum for a demonstration of the inflexibility of the most powerful nations in the face of the urgent need to promote a more stable economic order, showing that the voice of the third world at the end of the century is heard almost as a monologue of over 100 voices rather than as part of a dialogue.
314.	This obliges us to ponder the need for an effective expansion of South-South co-operation in all spheres, since this would create better prospects for the strengthening of our economies, without any intention of diverting trade into exclusively horizontal patterns, because we fully recognize the high degree of interdependence prevailing m North-South relations. This would not prevent our countries, which have very marked common interests, from strengthening their mutual trade, deliberately and with a very clear political will, in pursuit of the goal of remedying even partially the unequal treatment to which we are subjected.
315.	We trust that the critical international economic situation will be a factor accelerating the informal consultations being held at the United Nations on the subject of global negotiations. At the end of this session of the General Assembly, we hope to have significant agreement in the area of global negotiations, the continued postponement of which is a source of discouragement to the developing countries.
316.	Before concluding, I should like to say that my country, which is host to the International Research and Training Institute for the Advancement of Women, is extremely pleased to note the very efficient and capable work of the Institute in the performance of its vital tasks. We hope that the international community will continue to extend its support to this dynamic Institute. This new autonomous United Nations body is devoting its efforts to training and to the dissemination of information on the link existing between the development process and the situation of each individual in particular.
317.	In this context, we must state that the modern world seems to have understood that when international relations are subordinated to the interests of the rich countries, the problems and aspirations of the vast majority of the developing countries—all seeking diversified and democratic solutions to the world crisis—are ignored.
318.	International conflicts assume a much more complex character with unforeseeable consequences when due consideration is not given to the particular identity of our peoples and to the very special needs which they have at the various stages of their evolution and growth.
319.	The approach of the fortieth anniversary of the United Nations will provide a very propitious occasion for a review of our international system and of its efficiency. We attach vital importance to the level of understanding and knowledge possessed by the peoples of the world on the subject of the United Nations, so that mankind can identify with the principles, spirit and ideals of its Charter.
320.	Forty, for the United Nations, is an age of maturity and experience, of vigour and of youth. To reflect on the commitments assumed by this universal Organization for the solution of conflicts, for disarmament, for human rights, for justice and for co-operation, is to realize that we all belong to one and the same community, which must seek peace and development through solidarity.
321.	In reiterating on this occasion the firm support of the Government of the Dominican Republic for the principles of the Charter of the United Nations, we urge the Members of the international community to strengthen the Organization, so that it may really serve as a centre for harmonizing the actions of nations in the attainment of these common ends.
